Citation Nr: 1750533	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, to include as secondary to a service-connected sebaceous cyst. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1979.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).


REMAND

The Veteran claims that a July 2011 incurrence of squamous cell carcinoma on the right side of the neck is related to service-connected sebaceous cysts that began in September 1969 when the Veteran first had cysts excised bilaterally behind the ears and neck. 

In the July 2013 notice of disagreement, the Veteran stated that the cysts had been a recurring problem and eventually developed into the July 2011 cancer.  The Veteran also stated that he worked on aircraft outside in all types of weather and served in Vietnam and Thailand.  The Veteran has established service connection for a postoperative sebaceous cyst, claimed as a neck cyst.

An April 2012 VA examination noted the Veteran had a history of sebaceous cysts behind the ears and neck.  The examiner also noted that the Veteran had right neck scars from surgical resection of squamous cell cancer in 2011.  However, the examiner noted that those findings were unrelated to the established diagnoses, and noted incidentally.  The Board finds that a remand is necessary for the examiner to opine as to whether it is at least as likely as not that the Veteran's squamous cell carcinoma could be caused by sebaceous cysts. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with a medical doctor.  The examiner must review the claims file and should note that review in the report.  The examiner should discuss the nature and etiology of the Veteran's July 2011 incurrence of squamous cell carcinoma on the right neck.  The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's July 2011 squamous cell carcinoma was caused or aggravated by service-connected sebaceous cysts.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's July 2011 squamous cell carcinoma is related to service, or any incident of service, to include presumed exposure to herbicide agents during service.  A full rationale for all opinions should be provided. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

